Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's amendment filed on January 18, 2022 was received and has been entered.  Claim 1 and 11 were amended. Claim 6 and 13-14 were previously cancelled. Claims 1-2, 7-10, 12, and 15-17 are in the application and pending examination. Claims 3-5, 11, and 18-20 have been withdrawn. Replacement Paragraph 10 was submitted to include reference numerals.  Replacement Fig. 4 was submitted to include Prior Art heading.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “79” and “137” in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
  Other previous objections to the drawings have been withdrawn.
Additionally, the “first RF match” in claim 1, “second RF match” in claims 9-10  is being considered as the “first RF match”  (RF source 60) in claim 1, “second RF match” (80) based on Applicants comments in paragraph 6 on page 8 of the Remarks section.
Information Disclosure Statement
No information disclosure statement (IDS) has been received in this application.  Applicant is reminded of the requirements under 37 CFR 1.56(a) for each individual associated with the filing and prosecution of a patent application having a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56(a) section. 
Specification
Paragraph 7 has been amended to recite identify low frequency RF source with reference numeral 40 in Figures and first matching device with reference numeral 50 in Figures. Support for this amendment in as-filed application is requested. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Claim Objections
The previous objection to claim 1 because of the following informalities:  last line of claim 1 recites “the variable capacitance device” is withdrawn based on the amendment to claim 1.

Claim Interpretation
The term "low frequency RF " in claim 1 is not being considered a relative term which renders the claim indefinite based on the specification standard for ascertaining the requisite degree, invention where paragraph 08 recites low frequency is lower than 13 MHz .
The term "high frequency RF " in claim 9 is not being considered a relative term which renders the claim indefinite based on the specification standard for ascertaining the requisite degree, invention where paragraphs 9 and 25 recites high frequency is above 13 MHz.
Claim Rejections - 35 USC § 103

The previous rejection of claims 1, 6-9, 12, and 15-16 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Pub. No. 20060221540 A1 to Himori et al (hereinafter Himori) is withdrawn based on the amendment to claim 1.
Claims 1, 7-9, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Pub. No. 20030056901 A1 to Nakano et al (hereinafter Nakano) and US Pat. Pub. No. 20070113981 A1 to Jozef Brcka (hereinafter Brcka) . 					Regarding claim 1, Shan teaches a plasma reactor (200) having a function of tuning a bias frequency RF power distribution, comprising: 					a reaction chamber in which an electrically conductive base is provided, the base (213) being connected to a bias RF source (240)  via a first RF match (241), an electrostatic chuck (212) being provided on the base, an upper surface of the electrostatic chuck being configured for fixing a substrate (116), a coupling ring (216, 218) being arranged to surround an outer perimeter of the base, a focus ring ( 220) being disposed above the coupling ring, the focus ring (220) being arranged to surround the electrostatic chuck and to be exposed to a plasma during a plasma processing procedure; and 		
an electrically conductive connection part (wire extending from 243 to 220), the electrically conductive connection part comprising at least one wire, wherein a first end of the wire (portion of the conductor carrying signal produced by the RF power supply 242) is electrically connected to the  base (213) or electrically connected to an intermediate conductive part coupled to the base, and a second end of the wire is connected to the focus ring (220).   (See Shan, Fig. 2 and col. 4, lines 7-14, 20-31,  and col. 5, lines 5-11.)

Shamouilian is directed to a high density plasma process chamber.
Shamouilian teaches the impedance matching components may be variable. (See Shamouilian, col. 15, lines 45-51.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a variable impedance device being serially connected on the wire, because Shamouilian teaches this device allows the plasma chamber load impedance to be matched. (See Shamouilian, col. 15, lines 45-51.)
Shan does not explicitly teach the base is electrically conductive.
Maeda is directed to a plasma process chamber.
Maeda teaches the stage base is conductive. (See Maeda, paragraph 49.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the base is electrically conductive, because Maeda teaches this would enable the substrate to be chucked to the surface. (See Maeda, paragraph 49.)
Further regarding claim 1, Shan does not explicitly teach the focus ring is made of semiconducting material. (See Shan, Fig. 2 and col. 4, lines 7-14 and col. 5, lines 5-11.)
Kikuchi is directed to a plasma process chamber. 
Kikuchi teaches the focus ring is made of semiconducting material. (See Kikuchi, paragraph 28.)

Further regarding claim 1, Shan does not explicitly teach the variable impedance device is disposed in an atmospheric environment below the base, wherein a reaction chamber wall is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable impedance device is positioned.  
Nakano is directed to a plasma process chamber. 
Nakano teaches the variable impedance device (matching circuit 25) is disposed in an atmospheric environment (26) below the base (10A), wherein a reaction chamber wall (wall of box 26 grounded by line 27a) is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable impedance device (25) is positioned. (See Nakano, Abstract, paragraph 584, and Fig. 17.)
Examiner is considering an impedance matching device to be equivalent to a variable impedance device. Brcka teaches impedance matching can occur with art recognized equivalent variable reactive elements (inductors or capacitors). (See Brcka, paragraphs 67-68.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the variable impedance device is disposed in an atmospheric environment below the base, wherein a reaction chamber wall is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable impedance device is positioned, because Nakano teaches this 
Regarding claim 2, Shan does not teach a step is provided in an edge region and a bottom portion of the electrically conductive base, the intermedia conductive part is disposed above the step of the electrically conductive base.
Maeda teaches a step (between 55 and 51) is provided in an edge region and a bottom portion of the electrically conductive base (55), the intermedia conductive part (54) is disposed above the step of the electrically conductive base (55). (See Maeda, paragraphs 49, 54, and 60 and Figs. 2 and 4.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a step is provided in an edge region and a bottom portion of the electrically conductive base, the intermedia conductive part is disposed above the step of the electrically conductive base, because Maeda teaches this structure allows the device operation rate can be improved. (See Maeda, Abstract.)
Shan does not teach the coupling ring is made of a dielectric material and disposed above the intermedia conductive part, and an outer sidewall of the electrically conductive base includes at least one layer of plasma resistance dielectric layer.	
Maeda teaches the coupling ring (61) is made of a dielectric material and disposed above the intermedia conductive part (54), and an outer sidewall (53) of the electrically conductive base includes at least one layer of plasma resistance dielectric layer.	(See Maeda, paragraphs 52 and 57 and Figs. 2 and 4.)

Regarding claim 6, Shan teaches the focus ring being made of a conductor (stainless steel) or semiconductor material; and a second end of wire is connected to the focus ring (220). (See Shan, Fig. 2 and col. 4, lines 7-14.)
Regarding claim 7, Shan teaches the frequency of RF signals outputted by the bias RF source is lower than 13MHz (ie 100 kHZ). (See Shan, Fig. 2 and col. 4, line 33.) 
Regarding claim 8, Shan teaches the frequency of RF signals outputted by the bias RF source is lower than 2MHz (ie 100 kHZ). (See Shan, Fig. 2 and col. 4, lines 7-14, 20-31, 33 and col. 5, lines 5-11.)
Regarding claim 9, Shan teaches a gas inlet device (206, 207) and a second frequency RF source (242), wherein the high frequency RF source outputs a second frequency RF power to the reaction chamber, such that a reactant gas introduced in the reaction chamber generates a plasma, and wherein a frequency of RF signals outputted by the second frequency RF source is higher than 13MHz. (2.45 GHz) (See Shan, Fig. 2 and col. 4, lines 60-68, col. 5, line 3.)

Shamouilian teaches the variable impedance device includes at least one variable capacitance. (See Shamouilian, col. 15, lines 45-51.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the variable impedance device includes at least one variable capacitance, because Shamouilian teaches this device allows the variations in the plasma chamber load impedance to be matched. (See Shamouilian, col. 15, lines 45-51.)
 Regarding claim 15, Shan does not teach the plasma-resistance dielectric layer is made of aluminum oxide or yttria.	
Maeda teaches the plasma-resistance dielectric layer is made of aluminum oxide or yttria. (See Maeda, paragraph 46.) Examiner is considering aluminum oxide as an equivalent to high purity alumina ceramics.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the plasma-resistance dielectric layer is made of aluminum oxide or yttria, because Maeda teaches this structure prevents the outer sidewall from wear to ion bombardment. (See Maeda, Abstract, paragraph 46.)
Regarding claim 16, Shan does not teach the coupling ring is made of aluminum oxide or silicon oxide.	
Maeda teaches the coupling ring is made of aluminum oxide. (See Maeda, paragraph 57.)  

The previous rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Pub. No. 20060221540 A1 to Himori et al (hereinafter Himori) as applied to claim 9 and further in view of US Pat. Pub. No. 20120252141 A1 to Sundararajan et al and Funk (hereinafter Funk) is withdrawn based on the amendment to claim 1.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Pub. No. 20030056901 A1 to Nakano et al (hereinafter Nakano) and US Pat. Pub. No. 20070113981 A1 to Jozef Brcka (hereinafter Brcka) as applied to claim 9 and further in view of US Pat. Pub. No. 20120252141 A1 to Sundararajan et al and Funk (hereinafter Funk).  
Regarding claim 10, Shan does not explicitly teach a top portion of the reaction chamber includes a dielectric window, an inductive coil is disposed above the dielectric 
Funk is directed to a high density plasma process chamber with RF power.
Funk teaches a top portion of the reaction chamber includes a dielectric window, an inductive coil (283) is disposed above the dielectric window, and the high frequency RF source transports an RF power to the inductive coil via a second match (282). (See Funk, Fig. 2D and paragraphs 81 and 100.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a top portion of the reaction chamber includes a dielectric window, an inductive coil is disposed above the dielectric window, and the second frequency RF source transports an RF power to the inductive coil via a second RF match, because Funk teaches this device can provide RF power to the processing region. (See Funk, Fig. 2D and paragraphs 81 and 100.)
The previous rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Pub. No. 20060221540 A1 to Himori et al (hereinafter Himori) as applied to claim 1 and further in view of US Pat. Pub. No. 20050079737 A1 to Kellerman et al (hereinafter Kellerman) is withdrawn based on the amendment to claim 1.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Num. 6,095,084 to Shamouilian (hereinafter Shamouilian) in view of US Pat. Pub. No. 20100326957 A1 to Maeda et al (hereinafter Maeda) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Pub. No. 20030056901 A1 to Nakano et al (hereinafter Nakano) and US Pat. Pub. No. 20070113981 A1 to Jozef Brcka (hereinafter Brcka) as applied to claim 1 and further in view of US Pat. Pub. No. 20050079737 A1 to Kellerman et al (hereinafter Kellerman).
Regarding claim 17, Shan do not disclose the electrically conductive connection part of the plasma reactor includes a plurality of branch wires, one end of each branch wire being connected to the annular electrode, the plurality of branch wires being connected to different regions of the annular electrode, the other end of each branch wire being connected to the variable impedance device and further connected to the electrically conductive base or intermedia conductive part via the variable impedance device.  
Kellerman teaches a multi-polar connection in a chucking device.
Kellerman teaches multiple electrodes to be incorporated and electrically connected to a power supply. (See Kellerman, paragraph 35.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the electrically conductive connection part of the plasma reactor includes a plurality of branch wires, one end of each branch wire being connected to the annular electrode, the plurality of branch wires being connected to different regions of the annular electrode, the other end of each branch wire being connected to the variable impedance device and further connected to the electrically conductive base or intermedia conductive part via the variable impedance device, 
Double Patenting
The previous rejection of claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/228,407 (reference application) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Pub. No. 20060221540 to Himori et al (hereinafter Himori) is being maintained.		
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites the following structure: A plasma reactor having a function of tuning a bias RF power distribution, comprising: a reaction chamber in which an electrically conductive base is provided, the electrically conductive base being connected to a bias RF source via a first RF match, an electrostatic chuck being provided on the electrically conductive base, an upper surface of the electrostatic chuck being configured for fixing a substrate, a coupling ring being arranged to surround an outer perimeter of the base, a focus ring being disposed above the coupling ring, the focus ring being arranged to surround the electrostatic chuck and to be exposed to a plasma during a plasma processing procedure; and an electrically conductive connection part, the electrically conductive connection part comprising at least one wire, wherein a first end of the wire is electrically connected to the electrically conductive base or electrically connected to an intermediate conductive part coupled to the electrically conductive base, and a second end of the wire is 
Further regarding claim 1, the reference application does not explicitly teach the focus ring is made of semiconducting material.  
Kikuchi teaches the focus ring is made of semiconducting material. (See Kikuchi, paragraph 28.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the focus ring is made of semiconducting material, because Kikuchi teaches this would enable the surface arcing between the substrate and the focus ring to be decreased. (See Kikuchi, paragraphs 28 and 118.)
Further regarding claim 1, the reference application does not explicitly teach the focus ring is made of semiconducting material.  
Shan teaches a second end of the wire is connected to the focus ring (220). (See Shan, Fig. 2 and col. 4, lines 7-14, 20-31, and col. 5, lines 5-11.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a second end of the wire is electrically connected to the focus ring, because Shan teaches this would enable additional control over the uniformity of the plasma between the center and the edge of the wafer . (See Shan, Fig. 2 and col. 4, lines 7-14, 20-31, and col. 5, lines 5-11.)
Further regarding claim 1, the reference application does not explicitly teach the variable impedance device is disposed in an atmospheric environment below the base, wherein a reaction chamber wall is formed by a grounded metal, the grounded metal 
Himori teaches the variable impedance device (11) is disposed in an atmospheric environment (inner void, 7) below the base (2), wherein a reaction chamber wall (1) is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable capacitance device (11) is positioned. (See Himori, Abstract, paragraphs 57-58, and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the variable impedance device is disposed in an atmospheric environment below the base, wherein a reaction chamber wall is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable capacitance device is positioned,  because Himori teaches this structure teaches the spatial electric potential distribution can be adjusted at a selected position improving the flexibility in the controlling the spatial electric potential distribution. (See Himori, Abstract, paragraphs 57-58, 98, and Fig. 1.)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/228,407 (reference application) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Pub. No. 2003056901 A1 to Nakano et al (hereinafter Nakano).	

Further regarding claim 1, the reference application does not explicitly teach the focus ring is made of semiconducting material.  
Kikuchi teaches the focus ring is made of semiconducting material. (See Kikuchi, paragraph 28.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the focus ring is made of semiconducting material, 
Further regarding claim 1, the reference application does not explicitly teach the focus ring is made of semiconducting material.  
Shan teaches a second end of the wire is connected to the focus ring (220). (See Shan, Fig. 2 and col. 4, lines 7-14, 20-31, and col. 5, lines 5-11.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a second end of the wire is electrically connected to the focus ring, because Shan teaches this would enable additional control over the uniformity of the plasma between the center and the edge of the wafer . (See Shan, Fig. 2 and col. 4, lines 7-14, 20-31, and col. 5, lines 5-11.)
Further regarding claim 1, the reference application does not explicitly teach the variable impedance device is disposed in an atmospheric environment below the base, wherein a reaction chamber wall is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable capacitance device is positioned.  
Nakano is directed to a plasma process chamber. 
Nakano teaches the variable impedance device (matching circuit 25) is disposed in an atmospheric environment (26) below the base (10A), wherein a reaction chamber wall (wall of box 26 grounded by line 27a) is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable impedance device (25) is positioned. (See Nakano, Abstract, paragraph 584, and Fig. 17.)

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the variable impedance device is disposed in an atmospheric environment below the base, wherein a reaction chamber wall is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable impedance device is positioned,  because Nakano teaches this structure teaches the spatial electric potential distribution can be adjusted at a selected position improving the flexibility in the controlling the spatial electric potential distribution. (See Nakano, Abstract, paragraph 584, and Fig. 17.)
Response to Arguments
Applicant’s arguments with respect to the obviousness rejections of claims 1-2, 7-10, 12, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 US Pat. Pub. No. 20030056901 A1 to Nakano et al (hereinafter Nakano) and US Pat. Pub. No. 20070113981 A1 to Jozef Brcka (hereinafter Brcka) is being used to address the new limitations in claim 1.
Applicant’s arguments with respect to claim(s) 1-2, 7-10, 12, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
US Pat. Pub. No. 2003056901 A1 to Nakano et al (hereinafter Nakano) is being used to address the limitation(s) in claim 1: the variable impedance device (matching circuit 25) is disposed in an atmospheric environment below the base , wherein a reaction chamber wall (wall of box 26 grounded by line 27a) is formed by a grounded metal, the grounded metal enclosing an electric field shielding space in which the variable impedance device (matching circuit 25) is positioned. (See Nakano, Abstract, paragraph 584, and Fig. 17.)   
Applicant’s arguments with respect to the rejection of claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 of copending Application No. 16/228,407 (reference application) and US Pat. Pub. No. 20150083333 A1 to Kikuchi et al (hereinafter Kikuchi) and US Pat. Num. 6,232,236 to Shan (hereinafter Shan) and US Pat. Pub. No. 20060221540 to Himori et al (hereinafter Himori) is being maintained.
Applicant did not submit argument(s) under the heading “Remarks” pointing out disagreements with the examiner’s contentions with respect to this double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. Pub. No. 20150170925 A1 to Chen et al (hereinafter Chen) teaches a wire connection between the focus ring and lower layer and US Pat. Num. 8,904,957 to Kikuchi (hereinafter Kikuchi) teaches a pin (43) connecting focus ring (41) and the lower electrode (42).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KARL KURPLE/Primary Examiner
Art Unit 1717